Exhibit 10.1 October 16, 2014 Lakes Florida Development, LLC c/o Lakes Entertainment, Inc. 130 Cheshire Lane, Suite 101 Minnetonka, MN 55305 Attention: Damon E. Schramm, General Counsel Ladies and Gentlemen: Reference is made to the Purchase Agreement, dated as of April 21, 2014, (the “ Purchase Agreement ”), by and among Lakes Florida Development, LLC, a Minnesota limited liability company (the “ Seller ”) and ONDISS Corp., a Florida corporation (the “ Purchaser ” and, together with the Seller, the “ Parties ”). As set forth herein, the Parties wish to (a) accelerate all remaining scheduled Closings pursuant to Section 1.3 of the Purchase Agreement and offer a discount to the balance of the Purchase Price; and (b)agree to certain other matters as set forth in this letter agreement (this “ Letter Agreement ”). Capitalized terms used, but not otherwise defined, in this Letter Agreement shall have the meanings ascribed to them in the Purchase Agreement. In consideration of the mutual agreements, provisions and covenants contained in this Letter Agreement and the Purchase Agreement, the Parties hereto hereby agree as follows: 1.
